Title: From John Adams to Louisa Catherine Johnson Adams, 3 March 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter
Montezillo March 3d. 1820

Mr Henry Warren, a Son of your late friend Dr John Warren—and a young lawyer of promising hopes is a bout to travel to Washington—and will have the honour to deliver you this letter—I hope you will receive him with the utmost cordiality, for his Name and Blood are very dear to me
The last news we have from your Sons—was their visit to Mr Boyleston last Saturday—In fine health and Spirits—to his great joy and Satisfaction—
We have great rumours from Spain not yet confermed—a late debate in Congress upon the Subject of printing the Secret Journal of the old Congress after the Peace of 83—there seemes some design or desire to render unpopular—some individual Characters—but I cannot conjecture who they are—I wrap myself up in my own conscious Innocence—I was not only three thousand miles off during that whole period—but I can truly say I am innocent of all secret Journals—and of all Secret conclaves—I never voted for any secret Journals—but on the Contrary voted for the against the Commitment of any Resolution to any secret journal—and moreover was open hearted and weak enough to vote for open doors and free Gallery’s to the old Congress from the begining—in this I was not quite singular—for Judge Wilson United with me and assisted in supporting the argument—I presume it cannot be Mr Jay alone who is aimed at—can it be Mr King—or who else—I have been a little unwell for a week or too but hope I am getting better—I am not yet sufficiently courageous to go out—
I am as ever your affectionate / Father
John Adams.